MAUCK, J.
We now hold that the law of this case was determined by the Court of Appeals in the former hearing in this court and that following the rule in such cases we are bound to reverse the judgment complained of in this proceeding. Cohman vs. City of St. Bernard, 111 OS. 726. We may add that while this judgment is entered pursuant to the rule imposed upon us by the Cohman case, we are none the less of the independent opinion that such a case of negligence had been shown that its submission to the jury was required.
Middleton, P. J. and Houck, J., concur.